Citation Nr: 1113332	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972, to include service in Vietnam from January 1969 to January 1970.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The appellant testified at a hearing before the undersigned Acting Veterans' Law Judge, in February 2009, and the transcript has been associated with the claims folder.  

In December 2010, the Board requested sought the opinion of a non-VA independent medical expert (IME) 38 C.F.R. § 20.901(d) (2010).  The requested opinion was received later that same month.  In January 2011, the Board informed the appellant that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her a copy of that opinion and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month and received at the Board in January 2011, the appellant indicated that she had no further evidence or argument to present, and in February 2011, her representative offered written argument in support of her claims.  Accordingly, the Board will proceed with the consideration of her appeal.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects his death in April 2007, with gastrointestinal tract carcinomatosis listed as the sole cause of death.  

2.  During his lifetime, the Veteran had not been granted service connection for any disease or condition, and no such claim was pending at the time of his death.

3.  The most probative evidence of record indicates that neither military service, to include presumed herbicide exposure, nor service connected condition, caused or contributed to the Veteran's death.

4.  The appellant has not alleged that any rating decision was clearly and unmistakably erroneous.  

5.  The evidence fails to show that the Veteran was a prisoner of war, continuously rated totally disabled for 10 years preceding his death or died within five years of his discharge from service.  


CONCLUSIONS OF LAW

1.  A service connected disease or disability was neither the principal cause, nor a contributing cause, of the Veteran's death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for an award of DIC benefits have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 3.105(e) (2010); 70 Fed. Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran' s lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, a July 2007 notice provided the appropriate information relevant to the appellant's claim.  What is more, as during his lifetime, the Veteran had not been granted service connection for any condition/disease and had no such claim pending at the time of his death, making any requirement to inform the appellant of the disabilities for which the Veteran was service connected inapplicable.  Further, the appellant was provided every opportunity to submit evidence and argument in support of her claims and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev' d on other grounds, 44 F.3d 1328 (Fed. Cir. 2006).  Consequently, the Board finds that any presumption of prejudice has been rebutted and any notice deficiency with respect to content or timing is harmless.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records, to include final treatment records, have been obtained, and the appellant has not indicated there are any additional records VA should seek to obtain on her behalf.  The Board has also obtained an appropriate medical opinion in connection with the appellant's claims and the VA expert provided adequate information, as to allow a fully informed evaluation of the matters on appeal.  What is more, the appellant's request for a relevant hearing has been honored.  For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims, and no further assistance with the development of evidence is required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge or Acting Veterans Law Judge (AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2009 hearing, the AVLJ fully explained the issues on appeal, the basis for the prior determination and suggested additional pertinent evidence not currently associated with the claims folder that might have been overlooked or outstanding at the time of the hearing.  In addition, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Further, the hearing focused on the elements necessary to substantiate the claims and the appellant and her representative, through testimony and the hearing presentation, demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  

Cause of Death Service Connection Claim

The appellant presently seeks to establish service connection for the cause of the Veteran's death.  Specifically, as conveyed at her February 2009 Board hearing, the appellant believes that the Veteran's in-service herbicide exposure resulted in the gastrointestinal tract carcinomatosis, which caused his death.  

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As previously stated, the Veteran had military service from October 1968 to January 1972, to include service in Vietnam from January 1969 to January 1970.  The Veteran's death certificate indicates that he died in April 2007, due to gastrointestinal tract carcinomatosis.  On his December 1971 separation Report of Medical History, the Veteran reported an in-service history of tumor, growth, cyst and/or cancer; however, his service treatment record does not reflect any complaints, or treatment of gastrointestinal tract carcinomatosis or any similar condition.  What is more, no abnormalities of the (i) abdomen and viscera; (ii) anus and rectum; or (iii) gastrointestinal system, were noted on his December 1971 separation examination.  During his lifetime, the Veteran had not been granted service connection for any condition or disease and no such claim was pending at the time of his death.  

A private April 2007 treatment record documents the Veteran's initial treatment for a "three to four week history of nausea, vomiting, mid abdominal pain and abdominal swelling."  Based on appropriate testing and examination, the private physician diagnosed metastatic malignancy with metastatic peritoneal carcinomatosis, with the common primary source of such condition noted as the colon, stomach, pancreas and bladder.  

Following the aforementioned diagnosis, the Veteran was admitted for to a VA hospital, as documented in his pertinent April 2007 final treatment records.  Relevant treatment and examination results confirmed the Veteran's diagnosis with metastatic abdominal cancer of unknown primary origin and surgical intervention was undertaken to treat this condition.  The April 2007 VA final treatment records indicate that, very regrettably, the Veteran passed away, due to this metastatic abdominal cancer, during this VA hospital admission.  

In connection with the appellant's claim, the Board obtained a December 2010 IME opinion concerning the issues central to her claim.  Based on a review of the medical evidence of record, the specialist indicated that Veteran's cancer spread to the abdominal and peritoneal surfaces and likely originated in the gastrointestinal tract, to include the stomach, bile duct, gall bladder, colon and rectum.  Ultimately, the IME opined that the neither the Veteran's gastrointestinal tract carcinomatosis, or any likely gastrointestinal precursor, was likely related to in-service herbicide exposure, citing both the Veteran's medical treatment records and relevant medical studies to support this proposition.  Indeed, the IME not only opined that herbicide exposure "was neither the principal nor a contributory cause of his fatal malignancy," but also opined that the fatal malignancy was not related to the Veteran's military service.  

In addition to the records highlighted herein, lay statements and various other medical records have also been associated with the claims folder.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and without question has been considered in evaluating the Veteran's claim.  However, as is the case with the medical records highlighted herein, the medical evidence of record is negative of any opinion or suggestion that gastrointestinal tract carcinomatosis or any gastrointestinal precursor had its onset in-service, was present since separation or was caused by military service, to include herbicide exposure.  

Merits

At the outset, the Board takes note of, and has considered, the appellant's statements and testimony, detailing her theory that the Veteran's presumed in-service herbicide exposure caused, and/or contributed, to his death.  However, in a situation of this nature, she lacks the medical training and expertise to provide a credible opinion linking the cause of the Veteran's death to his military service, to include herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  Indeed, in Jandreau, the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Jandreau v. Nicholson, 492 F.3d at 1377.  

Additionally, the evidence does not support a finding that, and the appellant does not contend any such condition or precursor had its onset in-service or was continually present since the Veteran's separation from service.  As such, her statements alone are insufficient to provide the requisite nexus between the cause of the Veteran's death and his military service or service connected disorder.  See Dalton, Caluza, supra.

Although based on his confirmed service in Vietnam, the Veteran is presumed to have been exposed to herbicides, nonetheless, service connection on this basis is not warranted.  VA may grant service connection on the basis of presumed herbicide exposure for a finite list of diseases, including prostate cancer, but neither gastrointestinal tract carcinomatosis nor any of the indicated likely gastrointestinal precursor(s) (i.e. stomach, bile duct, gall bladder, colon and rectum) are on this list.  See 38 C.F.R. § 3.309(e).  Accordingly, the Board may not grant the present service connection claim on a presumptive basis, or as secondary to any presumptive disorder.

The unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing the claim.  In the present matter, the Board finds that there is no competent evidence of record suggesting, much less opining, gastrointestinal tract carcinomatosis or any of the indicated likely gastrointestinal precursor(s) (i.e. stomach, bile duct, gall bladder, colon and rectum) were caused by the Veteran's military service, to include presumed herbicide exposure.  The only medical opinion squarely addressing this matter specifically opines that the malignancy that caused the Veteran's death was not likely related to the Veteran's military service and/or in-service herbicide exposure.  Relying on both pertinent medical studies and relevant medical records (in- and post- service), the December 2010 IME specifically opined that neither the malignancy that caused the Veteran's death, nor the likely gastrointestinal condition that caused this malignancy (i.e. stomach, bile duct, gall bladder, colon and rectum), were likely related to herbicide exposure and/or the Veteran's military service.  What is more, in light of the IME's clear medical reasoning and logic, as well as the analysis of the Veteran's specific medical history, the Board finds the aforementioned opinion to be highly probative as to the matter at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In sum, the most probative medical evidence of record fails to provide the requisite nexus between the cause of the Veteran's death and his military service, to include herbicide exposure.  

In sum, the evidence of record (i) indicates that the Veteran's April 2007 death was the result of gastrointestinal tract carcinomatosis; (ii) there is no evidence of any in-service treatment or complaints for this condition or its noted likely causes; (iii) such condition was not diagnosed until many years after the Veteran's separation from service; and (iv) none of the aforementioned conditions are among those that presumptive service connection is warranted, based on presumed herbicide exposure.  Additionally, the most probative opinion of record indicates that the malignancy that caused the Veteran's death, as well as the likely causes of this malignancy, were not likely related to the Veteran's military service, to include herbicide exposure.  Therefore, the Board concludes that the Veteran's military service, to include presumed herbicide exposure, caused or contributed to his death.  See 38 C.F.R. § 3.312(a).  The Board sympathizes with the appellant; however, as the preponderance of the evidence is against her claim, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  

DIC Benefits Claim under 38 U.S.C.A. § 1318

VA also pays DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  At the time of his death, the Veteran had not only not established service connection for any condition, but during his lifetime he had never asserted a claim of entitlement to service connection.  As such, it is not surprising that neither the Veteran nor the appellant has asserted that there was clear and unmistakable error in any rating action, which would have entitled the Veteran to a total disability rating.  Likewise, the Veteran did not die within five years of his service discharge, nor had he been a prisoner of war.

The Board notes that, per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  Thus entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war, the criteria for DIC have not been met and the appellant' s claim is therefore denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


